 374DECISIONS OF NATIONAL LABOR RELATIONS BOARD'Upon the foregoing findings of fact,and upon the entire record in the case, theTrial Examiner makes the following:CONCLUSIONS OF LAW1. The operations of the Respondents in Cases Nos. 2-CA-4326, 4327, 4328,4329,4330, 4331, 4333, 4334, 4335, 4336, 4337, 4338, 4339, 4340, 4341, 4342,4343,and 4345 donot occurin commerce within the meaning of Section2 (6) of the Act.2.Local 438,InternationalBrotherhoodof ElectricalWorkers, AFL, is a labororganizationwithinthe meaning of Section2 (5) of the Act.3.The Respondentsin cases cited in paragraph numbered1,above,have notengaged in unfair labor practices as alleged inthe complaint withinthe meaning ofSection 8(a) (1,) and (3) of the Act.4.TheRespondentUnion in Case No. 2-CB-1382,has not engaged in unfairlabor practices as alleged in the complaintwithinthemeaning of Section 8 (b)(1) (A) and (2) of the Act.[Recommendations omitted from publication.]Darling and CompanyandInternational ChemicalWorkersUnion,Local No. 127, AFL-CIO.Case No.14-RM-1929.July 31,1956DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John H.Rogers,hearingofficer.The hearingofficer'srulings made at the hearingare freefrom prejudicial error and arehereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Union contends that the Employer's petition must be dis-missed onthe ground that thereis noclaiminglabor organizationwhich is in compliance with the filing requirements of the Act andqualified to appear on the ballot if an election were directed.Thefacts areas follows :In 1938, International ChemicalWorkers Union, Local No. 127,AFL-CIO, herein called Local 127, was recognized by the Employeras representative of the production employees at its East St. Louis,Illinois,plant.Since then, Local 127 and the Employer have had suc-cessive contracts covering these employees, the latest of which wasfor a 1-year term from February 1, 1955, to January 31, 1956.Aboutthe time this last contract was executed, International ChemicalWorkers Union, AFL-CIO, herein called the International, ap-pointed a supervisor and receiver, O. E. Kernick, for Local 127 be-cause of an allegeddefalcation of funds by itstreasurer and businessagent.While it continued under the receivership of Kernick, Local127 forestalled automatic renewal of the contract and initiated nego-tiationswith the Employerfor anew agreement.'Meanwhile, Dis-1 In the course of these negotiations,a 7-day extension to the old contract was executed.116 NLRB No. 43. DARLING AND COMPANY375trict 50, United Mine Workers, herein called District 50,2 presentedthe Employer with a demand for recognition in the historical unit.Thereafter, on January 18, 1956, the date of a scheduled conferencebetween the contractual parties, District 50 again claimed majoritystatus and informed the Employer that on the preceding evening themembership and elected officials of Local 127 had voted to go over to.District 50.The Employer immediately received confirmation of thisinformation from Local 127's elected officials, as well as a threat tostrike if the Employer continued to deal with Local 127.Thereupon,on the same day, the Employer filed the instant petition for a deter-mination of representatives, alleging that it had been presented withclaims for recognition by District 50 and Local 127.On January 24,1956, Kernick was replaced as supervisor and receiver for Local 127,by John Gratz, vice president of the International, and Gratz refusedto file a non-Communist affidavit for the office to which he was newlyappointed, as required by Section 9 (h) of the Act.The Employer, in opposition to the Union's contention, urges that,by the fact of its having placed Local 127 under receivership, theInternational has in effect become the claiming labor organization,and, as the International is itself in compliance, an election should bedirected under the procedure adopted by the Board in the case ofCalcasieu Paper Company, Inc.,109 NLRB 1186.In theCalcasieucase, also involving an RM petition, the claimingincumbent consisted of 2 international unions which had been cer-tified as joint representatives of the appropriate unit and, subsequentto certification, had established 3 locals to represent the employees inthe unit.There, despite the fact that the locals' compliance hadlapsed prior to the hearing, the Board found that the locals' noncom-pliance did not preclude the Board from resolving the question con-cerning representation raised by the complying internationals, andit directed an election placing the internationals on the ballot, withthe proviso that, if the internationals won, they would not be certifiedunless the locals came into compliance by the date of the election. Inthe instant case, however, the International has never been the ma-jority representative or asserted a claim to representation in the his-torical unit.On the contrary, Local 127 has been for many years therecognized representative in this unit, as indicated by successive con-tracts, and is still claiming majority status.Although the Interna-tional has placed a supervisor and receiver over the affairs of Local127, we are satisfied that Local 127 is not defunct and continues as aseparate entity.Indeed, it is clear that the receivership was nothingmore than an internal device designed to conserve the assets of Local127 and to insure the latter's ability to function effectively under its_2 District 50 was present at the hearing but did not intervene in the proceeding. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDoutstanding charter, as the bargaining representative of the employeesin question.We are therefore unable to agree with the Employer thatthe receivership imposed by the International extinguished the life,as well as the claim of the local and in turn vicariously made the In-ternational the claimant, within the meaning of theCalcasieurule.Accordingly, we, find that Local 127, and not the International, is theincumbent labor organization and is claiming continued representa-tive status in the contract unit which it has historically represented..However, our records show that Local 127 is not at the present timein compliance with the filing requirements of the Act and that District50, the other claiming labor organization, has never achieved suchcompliance.The issue thus posed in this case is whether the Boardis empowered to proceed to an election on the Employer's petitionwhich requests an investigation of the question of representation raisedby the aforementioned labor organizations, neither of which has com-plied with the filing requirements of Section 9 (f) and (h). InDecember 1947, less than 4 months after the enactment of the Taft-Hartley amendments to the Act, the Board was faced with this veryissue in the case ofHerman Loewenstein, Inc., 75NLRB 377.Section 9 (c) (1) (B) of the Act authorizes the Board to investigatea petition filed by an employer alleging that "one or more individualsor labor organizations have presented to him a claim to be recognizedas the representative defined in section 9 (a)."Thus, as the Boardstated in theLoewensteincase,' "Although it is the employer's peti-tion in such a case that sets the Board's machinery in motion, it is anindividual's or a labor organization's initial claim for recognition thatmakes it possible for the employer to invoke that machinery." It istherefore the claiming individual or labor organization that raises thequestion concerning representation, not the employer.When the em-ployer files its petition, it is invoking the Board's machinery for thepurpose of resolving the question concerning representation raised bythe representation claim or claims of "one or more individuals or labororganizations."In itsLoewensteindecision, the Board interpreted the provisions ofSection 9 (f) and (h) 4 as prohibiting investigations of questions con-cerning representation raised by noncomplyinglabor organizations,whether instituted by petitions filed by such labor organizations or byemployers.Our dissenting colleague has taken the view that theLoewensteindoctrine is basically unsound and should be reversed.Wedisagree with this view.We recognize now, as the Board did when itenunciated theLoewensteindoctrine, that this construction of the pur-3 At p. 383.4 Section 9 (f) and(h) each provides : ,No investigation shall be made by the Boardof any question affecting commerce concerning representation of employees,raised by alabor organization under subsection(c) of this section..."unless such labor organiza-tion shall have complied with the filing requirements of said sections as prescribed therein. DARLING ANDCOMPANY377port of the Act may sometimes result in depriving an employer of in-formation which the amended Act would permit it tosecure if a com-plying labor organization were claiming representativestatus, andthat, in the face of conflicting policy considerations, the amended Actand its legislative history provided no sure answer as to which shouldprevail.However, we also reaffirm the Board's conclusion in that casethat the exclusion of noncomplying unions from the ballot in electionspetitioned for by an employer is more nearly consistent with the super-vening policy of denying the imprimatur of Government to such labororganizations.TheLoewensteindoctrine has been applied in a num-ber of cases since 1947.5Surely, if Congress, during the years inter-vening betweenLoewensteinand the presentcase,had viewed theBoard's interpretation of Section 9 (f) and (h) as basically unsoundand inconsistent with its intent, it could have removed any ambiguity asto its intent by changing the language of these provisions to exclude ex-pressly from their ambit representation petitions filed by employers.We believe that the Board, when it adopted theLoewensteinpolicy,weighed carefully the arguments raised by our dissentingcolleague.We have reconsidered these arguments in the light of the historyof the doctrine's application and find in them no compelling reasonto reverse the established policy.At this late date, we are of theopinion that Congress, and not the Board, should determine whetheror not theLoewensteinpolicy incorrectly reflects congressional intentas expressed in Section 9 (f) and (h) of the amended Act, or whetherthe Act should be modified to better resolve conflicting policy considera-tions.For the foregoing reasons, we adhere to the interpretationwhich the Board placed upon Section 9 (f) and (h) in theLoewensteincase.In view of that policy, which provides, in essence, that, under theAct, a noncomplying union shall not be the beneficiary of any Boardinvestigation, we must dismiss the instant petition.6[The Board dismissed the petition.]MEMBER RODGERS, dissenting :The question presented by this case is whether an RM petition, dulyfiled in accordance with law, is to be dismissed, not because of anydereliction on the part of the petitioning employer, but because ofthe willful failure of the claiming unions to comply with Section 9(h) of the Act.My colleagues of the majority have seen fit to dis-miss the RM petition herein, solely because of the noncompliance of5 SeeStaten Island Cleaners, Inc.,93 NLRB 396 ;The Federal Refractories Corporation,100 NLRB 257;Telegraph Publishing Company,102 NLRB 1173;Law Tanning Company,109 NLRB 268. Cf.Calcasieu Paper Company,Inc., supra.dWe accordingly find it unnecessary to pass upon any of the issues raised in this pro-ceeding, as well as Local 127's post-hearing request filed with the Board for institution ofa collateral investigation of its compliance status. 378DECISIONSOF NATIONALLABOR RELATIONS BOARDthe two claiming unions, one of which has never seen fit to complywith Section 9 (h) of the Act, the other of which has: deliberatelycaused its compliance to lapse in order to avoid an election, and therebyfrustrate the purposes of the Act. In my opinion the result reachedby the majority is clearly inconsistent with the intent and purposeof a number of the fundamental precepts of the law.Accordingly,I am impelled to dissent.The facts here are not in dispute.District 50, United Mine Workersand another union, International ChemicalWorkers Union, LocalNo. 127, AFL-CIO, herein called Local 127,- both claim to representthe Employer's employees.District 50 has never filed the non-Com-munist affidavits required by Section 9 (h) of the Act.Local 127was in compliance with Section 9 (h) throughout the year 19551Its compliance ceased on January 24, 1956, under the following cir-cumstances.Local 127 has been the bargaining representative of the Employ-er's employees for the last 17 years. In November 1955, District 50demanded recognition. In December 1955, Local 127 and the Em-ployer began to negotiate a new bargaining- contract.On January17,' 1956, the members of Local 127 held a meeting, and voted "not tohave the Chemical Workers represent them any further," and to desig-nate District 50 as their bargaining representative.On January 18, District,50 renewed its request for recognition; anda spokesman for Local 127's bargaining committee informed the Em-ployer that the employees would strike if the Employer persisted inits dealings with the Chemical Workers.The Employer, thereupon,on January 18, filed a petition with the Board seeking a determinationof representatives, and citing the conflicting claims of Local 127 andDistrict 50.On January 24, 1956, the Chemical Workers removed Oliver E.Kernick from his position as supervisor and receiver of Local 127.He was replaced by John Gratz, International vice president, who hasrefused to file a non-Communist affidavit with respect to the positionof supervisor and receiver of Local 127.8 . As a result, Local 127 hasfallen into noncompliance with Section'9 (h).Local 127 openly admits that Kernick's replacement as Local 127'ssupervisor and receiver, and Gratz' refusal to file a non-Communistaffidavit, I were intended to cause Local, 127 to lapse into noncom-.YOn March 31, 1955, and again on September 19, 1955, the Regional Director notifiedLocal 127 that it was in compliance with the filing requirements of the Act.The RegionalDirector's action was in part predicated on a certificate signed by the supervisor' andreceiver of Local 127,OliverE.Bernick, reciting that all Local 127's other officeswere vacant.s Gratz holds,or has held, supervisory positions in six other Chemical Workers locals.He has filed non-Communist affidavits with respect to these positions.On August 10, 1955,Gratz filed a non-Communist affidavit with respect to his position as International vicepresident. DARLING AND COMPANY379pliance and to prevent an election in this proceeding. In a brieffiled with the Board, Local 127 states : "As of January 24, 1956, theChemical Workers Union's compliancelapseddue to change in Re-ceivers and Supervisors.Such lapse in compliance by the ChemicalWorkers Union was intended to prevent the Board from assertingjurisdiction in the instant case. . . ."[Emphasis supplied.]My colleagues rest their decision to dismiss the Employer's peti-tion herein on theLoewenstein 9andFederal Refractories10cases.These Board cases stand for the proposition that an employer's peti-tion will be dismissed, even though a demand for recognition hasbeen by a noncomplying union, and even though such noncomplyingunion may be striking, or threatening to strike, to compel that em-ployer to recognize it as an exclusive bargaining representative ofthe employer's employees.The reasoning underlying this propositionis set forth in theLoewensteincase.I believe that theLoewensteindecision, like the decision herein, is basically unsound and should bereversed.I base this conclusion on the followingreasons :In the first place, neither the words of Section 9 (h) of the Act,nor their legislative history, gave reason for theLoewensteindecision.On the contrary, it appears that theLoewensteindoctrineis a mis-application of the statutory language and the legislativepurpose.The words of Section 9 (h) 11 do not refer to employer petitions.They merely prohibit the investigation of questions concerning rep-resentation "raised by a labor organization under subsection (c) ofthis section,"-words which, in their context,12 have application, it9Herman Loewenstein,Inc.,75 NLRB 377.10The FederalRefractories Corporation,100 NLRB 257.11 As enacted, and as it appeared when theLoewensteincase was decided,Section 9 (h)provided in pertinent part : "No investigationshallbe made by the Boardof any questionaffecting commerceconcerningthe representation of employees, raisedby a labor organiza-tion under subsection(c) of this section, no petitionunder section 9 (e) (1) shall beentertained,and no complaint shallbe issued pursuantto a chargemade by a labororganization under subsection(b) of section 10, unless there is onfilewiththe Boardan affidavit executed . .. by each officer ofsuch labor organization...that he is not amember ofthe Communist Party.. . .The language "no petitionunder section 9 (e) (1) shall be entertained" has since beeneliminatedfromSection 9 (h). Section 9 (e) (1) referred to union petitions for authorityto execute union-securityagreements.Because Section 9(h) spoke "in terms of questions raised, rather than petitions.12filed,by labor organizations,"the Board concludedthat "the statutorylanguage supports"an applicationof Section 9 (h) toproceedingsinstitutedby petitions filed by employers.In thus construingthe "statutorylanguage" the Board overlooked the contextin whichthe phrase"raised bya labor organization under subsection (c) of this section"appeared.These wordsin the firstclause of Section 9(h) were followed directly by the language:"no petition under section 9 (e) (1) shall be entertained, and no complaintshall be issuedpursuant to a charge made by a labor organization under subsection(b) of section 10."The languageof these latterclauses clearly refers to procedural steps taken by labororganizations underthe Act-thatis, the filingwith theBoard of a union-securityauthori-zationpetition,or a charge;and the directconjunction of these clauseswiththe words"raised by a labor organization under subsection(c) of this section," demonstrates thatthese latter words also referto a proceduralstep taken by a labor organization underthe Act-thatis, the filing of a representation petition.In its context,therefore, I do 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDseems to -me, only to representation petitions filed by labor, organiza-tions.-Similarly there is nothing in the Act's legislative history warrant-ing Section 9 (h)'s application to employer. petitions. Indeed, theBoard referred to none 13On the contrary, insofar as the congres-sional intent is shown by the legislative history, it appears that Sec-,tion 9 (h) was intended to apply only in those instances when a labororganization invoked the Board's processes by filing either a peti-tion or a charge.14In the second place, theLoewensteindecision, by impairing a statu-tory right given employers, contravenes the intent and purpose ofSection 9 (c) (1) (b).15Senator Taft said with respect to the powerby Section 9 (c) (1) (B) to employers to petition the Board for elec-tions : 16not think it material that the first clause of Section 9 (h) speaks "of questions raisedrather than petitions filed," and the emphasis that the Board placed on this fact seemstome to be unwarranted.'According to the Board in theLoewensteincase, by the words "raised by a labororganization" in Section 9 (h), Congress "intended to draw" a distinctipn "between aclaim for recognition made by a union and a similar claim made by an individual ofindividuals, not between a union petition and an employer petition filed with the Board "Only in this context did the Board refer to the congressional "intent" in theLoewensteincase.Moreover, the Board cited no legislative authority to support this interpretationof the congressional "intent." Indeed, as stated in the text, none could have been cited.14Describing to the House the bill that was recommended by the Committee of Confer-ence, and'which was ultimately enacted, Representative Hartley said: "The bill furtherprohibits labor organizationsfrom invoking the processes of theact unless all of theofficers file affidavits with the board that they are not members of the Communist Partyor other subversive organization." [Emphasis supplied ] 93 Cong Rec 6540, 8th Cong.,1st Sess. (1947).Senator Taft described Section 9 (h) as making the filing of non-CgRmpunist affidavits by union officers "a condition precedent to theuse of the processesof the Board" [Emphasis supplied.]Id.at 7002.And'Senator Murray also appears tohave,understood that Section 9 (ii) was concerned only with the processing of any "repre-sentation case, union security election, or unfair labor practice caseinitiated by a labororganization."[Emphasis supplied.]Id.at 664.The prohibitory language of Section 9 (h) Is exactly the same as the prohibitory languageof Section 9 (f), after which it was presumably modeled by the Committee of Conference.See H. R. 3020, as passed by the Senate, 80th Cong., 1st Sess. (1947).With respect toSection 9 (f), the House managers said : "The conference agreement (Sec. 9 (f) and (g) )adopts the provision of the Senate amendment with three changes therein. First, the filingof the information and reports is made a condition of eligibility for filing petitions forrepresentation. . .[Emphasis supplied.]H. Conf. Rep. No. 510, p. 51, 80th Cong., 1stSess. (1947).Section 9 provides in pertinent part :(c) (1) Whenever a petition shall have been filed, in accordance with such regula-tions as may be prescribed by the Board-Ot0iiA(B) by an employer, alleging that one or more individuals or labor organizationshave presented to him a claim to be recognized as the representative defined insection 9 (a) ;the Board shall investigate such petition and if it has reasonable cause to believe thata question of representation affecting commerce exists shall provide for an appropriatehearing upon due notice. Such hearing may be conducted by an officer or employeeof the regional office, who shall not make any recommendations with respect thereto.If the Board finds upon the record of such hearing that such a question'of representa-tion exists, it shall direct an election by secret ballot and shall certify the results-thereof.16 93 Cong Rec. 3954, 80th Cong., 1st Sess. (1947). DARLING AND COMPANY381An election under present law may be sought only by a,union...Today an employer is faced with this situation.A man comesinto his office and says, "I represent your employees.Sign thisagreement, or we strike tomorrow." Such instances have occurredall over the United States.The employer has no way in which todetermine whether this man really does represent his employeesor does not.The bill gives him the right to go to the Boardunder those circumstances, and say, "I want an election.I want.to know who is the bargaining agent for my employees." Cer-tainly I do not think anyone can question the fairness of such aproposal.[Emphasis supplied.]The minority of the Senate Committee on Labor and Public Welfaresaid about this matter :17We concur with the grant of theright of employers' petition inSection (c) (1) (B).... [Emphasis supplied.]These, and other," congressional pronouncements make it clearthat the power granted an employer to file a representation petition isa "right" under the Act-the counterpart of the union's "right" topetition-and that this "right" entitles him to an election upon hispetition whenever a claim for recognition has been made.There isnothing, moreover, in the language of the Act, or in its legislativehistory, to show that this "right" is qualified in any manner by thefailure of a labor organization to comply with Section 9 (h).Dis-regarding these facts, however, theLoewensteindecision, convertedthe unqualified "right" of an employer into a conditional "right," orlicense, subject to the control of labor organizations that do not com-ply with Section 9 (h) -a situation that is clearly illustrated by thefacts of this case.TheLoewensteindecision has thus served in largepart to nullify Section 9 (c) (1) (B). In the same manner, theLoe-wensteinrule, by subjecting employer "rights" to union control, is in-consonant with the stated purpose of the Act, as set forth in Section1 (b) : "...to prescribe legitimate rights of both employers and em-ployees . . . [and] to provide orderly and peaceful proceduresf &rpreventing the interference by either with legitimate rights of theother.. ;and is also inconsonant with another basic tenet of the-Act, namely, to guarantee the free and untrammeled choice of a bar-,gaining representative to the employees involved. [Emphasis sup-plied.]17 Sen. MinorityRep. No. 15, Pt. 2, p. 41, 80thCong., 1st Sess.(1947).us Senator Ellender said about the legislation giving employers the power to petition :[It]gives employers and individual employees the same right of petition whichunionshave heretoforeenjoyed."93 Cong. Rec. 4266.In addition,with reference to theemployer's "right" topetition, see Sen. Rep. No. 105, pp. 10-11;25, 80th Cong.,1st Bess.(1947)and statements by Senators Ball and Morse, and by Representative Meade, 93Cong. Rec. 5146,A2377, 1911, A2010. 382DECISIONS OF NATIONAL 'LABOR RELATIONS BOARDIn the third place, theLoewensteindecision reached a result thatis inconsistent with the Board practice in decertification cases.TheBoard 'in theLoewensteincase stated that a victory at the polls, evenpractical advantages"' on a noncomplying union-a result, which itwas thought desirable to avert.Certainly whatever these "moraland practical advantages" are, they are equally applicable to an elec-tion brought on by the filing of a decertification petition.Neverthe-less, some 2 months after theLoewensteincase was decided, the Board,in theHarris-Foundrycase,"' adopted its present decertification rule,and ignoring those "advantages," directed an election in a decertifica-tion case where the union involved had not complied with the filing re-quirements of the Act.Explaining its decision in theHarris Found-rycase, the Board said (76 NLRB 118,120) :To hold otherwise would confer upon noncomplying unions thepower to immunize themselves against decertification proceed-ings by their very refusal to comply with the registration andfiling requirements of the amended Act.Thus in. theHarris Foundrycase, the Board not only.reached it resultinconsistent with theLoewensteinresult, but, in view of the quotedlanguage, it also demonstrated a prescience which unfortunately ap-peared to have been lacking whenLoewensteinwas decided.For theLoewensteindecision has enabled labor organizations to "immunize"themselves against employer-requested elections-a result which, itseems to me, is no more desirable than the thwarting of decertificationpetitions.Certainly, the facts of this case, particularly Local 127'sdeliberate actions, show how noncompliance can be utilized to obtainthis "immunization." 20Finally, theLoewensteindecision has bestowed upon noncomplyingunions benefits certainly not intended by the Congress, and hasbrought serious competitive disadvantages to those labor organiza-tions that have complied with Section 9 (h) in order to facilitate theorderly procedures and practices established by the Act.For ex-,ample, a complying union is ordinarily carried to an election-upon anemployer's petition, and if it loses it is denied another election forat least a year. Similarly, where an employer's petition is dismissedbecause of a union's disclaimer of interest in the employees involved,the Board will not entertain the union's representation petition until6 months have elapsed, and will, if the union presses its claim withinthat period, consider the reinstatement of the employer's petition?'iDHarris Foundry it Machine Company,76 NLRB 1182° SepCalcasieu Paper Company, Inc,109 NLRB 1186, where the Board, in a case in-volving an employer petition placed an international union on the ballot, although thelocals ,involved were not in complianceLpgicensteincase.The Board inthe, Calcasieucase was concerned lest the congressionalpurpose be frustrated by,encouraging noncompliance.21CamposDairy Products Limited,107 NLRB 715 DARLING AND COMPANY383On .the other hand, a noncomplying union is permitted under theLoewensteindoctrine to press its claim and, at the same time, avoidthe effects of these rules.Thus, a minority union, by deliberatelyplacing itself in a noncompliance status, need neither disclaim itsinterest nor have its position revealed by an election.'This anomalous situation tends, in my opinion, to encourage strikes,picketing, harassment, and other disruptive practices, most of whichrun counter to the basic purposes of the Act, and many of which mightwell be eliminated 22 were the Board to overrule theLoewensteincase and give proper recognition to the employer'srightof petition,and extend its election procedures to resolve these situations as theyarise.My three colleagues who here affirm theLoewensteindoctrine pointout, in justification, that theLoewensteindecision was first announcedin 1947, that the Board has applied the doctrine in a numberof casessince that time, and that in the intervening years the Congress hasnot overruled the decision by changing the Act's language. Suchcongressional silence, say my colleagues, shows that theLoewensteininterpretation of the Act is not unsound and that the Congress hastacitly approved it.This argument, I submit, is basicallyunsoundand specious.If all administrative determinations are to be con-sidered as sound in the absence of specific congressional disapproval,then the doctrine of judicial review would have little,, or no, meaning,and might just as well be discontinued.An obvious refutation ofmy colleagues' argument is close at hand, however.One need onlyturn to the legislative history of the Taft-Hartley Act to see that theinaction of Congress in the years 1935-1947 certainly did not meanthat the Congress thereby approved each and every Board interpre-tation of the earlier Wagner Act 23For the reasons indicated, I would implement the declared purposeof the Act "to provide orderly and peaceful procedures" by reversingtheLoewensteinandFederal Refractoriesdecisions, and by directingan election in this case. I would place both District 50 and Local127 on the ballot.Regardless, however, of the outcome of such anelection, I would have the Board certify only its arithmetical results.CHAIRMAN LEEDOM took no part in the consideration of the aboveDecision and Order.22 If a claiming,minority,union is forced by an election to reveal its minority status,a strike situation may well be avoided.For aside from the possible consequences of sucha strike to the union itself,a recognition strike in such circumstances by a minority unionwould,in my opinion,have an unlawful purpose as its end-namely, the commission of anunfair labor practice by the employer in recognizing a minority union-and employees whoengaged therein would forfeit the Act's protection. SeeThe Hoover Company v. N. L. R. B.,191 F. 2d 380, 385, 386(C. A. 6) ; Thompson Products, Inc.,72 NLRB 886;The AmericanNews Company, Inc.,55 NLRB 1302. Cf.Brookville Glove Company,114 NLRB 213.28 For example, see H. Rep. No. 245, p. 18, 80th Cong., 1st Sess. (1947), showing con-gressional disapproval of the Board's interpretation of the term "employee" to includeindependent contractors.